Exhibit 10.2
The Medicines Company
requests that the marked portions of the agreement be granted confidential
treatment under
Rule 24b-2 of the Securities Exchange Act of 1934.
AMENDED AND RESTATED DISTRIBUTION AGREEMENT
     This Amended and Restated Distribution Agreement (together with its
schedules and exhibits, the “Agreement”) is entered into by The Medicines
Company, a Delaware corporation with offices at 8 Campus Drive, Parsippany, NJ
07054 (“TMC”), and Integrated Commercialization Solutions, Inc., a California
corporation with offices at 4006 Belt Line Road, Suite 100, Addison, TX 75001
(the “Distributor”), effective as of February 28, 2007 (the “Effective Date”).
Recitals
     WHEREAS, TMC and Distributor are parties to a Commercial Outsourcing
Services Agreement dated September 1, 2002, as amended by the First Amendment
thereto dated September 1, 2004 (as amended, the “3PL Agreement”), under which
Distributor provides distribution and other account management services for TMC
with respect to ANGIOMAX® (bivalirudin) (the “Product”); and
     WHEREAS, the Parties are also parties to that certain Distribution
Agreement dated February 28, 2007 (the “Existing Agreement”), under which
Distributor purchases the Product from TMC and provides distribution and other
related services to TMC; and
     WHEREAS, the Parties desire to amend and restate the Existing Agreement in
its entirety effective as of the Effective Date.
     NOW, THEREFORE, in consideration of the above recitals, the terms and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, and for their mutual
reliance, the Parties agree as follows:
1.0 DEFINITIONS

  1.1   “Applicable Law” means all applicable ordinances, rules, regulations,
laws, requirements and court orders of any kind whatsoever of any United States
or state government regulatory authority as may be amended from time to time.  
  1.2   “Bill-To Customer(s)” means (i) under the Drop Ship Channel, the
Wholesalers, and (ii) under the Direct Channel, the Ship-To Customer.     1.3  
“Continuing Guaranty” means the Continuing Guaranty and Indemnification
Agreement dated October 8, 2002, executed and delivered by TMC in favor of
Distributor’s parent corporation, AmerisourceBergen Corporation, a copy of which
is attached hereto as Schedule B.     1.4   “Direct Channel” shall be the method
of distribution of the Product under which the Ship-To Customer orders the
product directly from the Distributor and the Distributor ships and sells the
Product to, and invoices, the Ship-To Customer directly.     1.5   “Distributor
Indemnitees” has the meaning set forth in Section 11.1.     1.6   “Drop Ship
Channel” shall be the method of distribution of the Product under which the
Ship-To Customer orders the Product from a Wholesaler and the Distributor sells
the Product to, and invoices, the Wholesaler and ships the Product to the
Ship-To Customer.     1.7   “Parties” means TMC and Distributor together, and
“Party” means either of them as the context requires.

 



--------------------------------------------------------------------------------



 



  1.8   “Product(s)” has the meaning given to it in the Recitals, as more fully
set forth in the Commercial Price List attached hereto as Exhibit B, which may
be amended from time to time by TMC.     1.9   “Records” has the meaning set
forth in Section 7.     1.10   “Ship-To Customers” means the hospitals or other
acute care facilities who are the end users of the Product.     1.11  
“Territory” means the United States; the Commonwealth of Puerto Rico; and the
territories of Guam, American Samoa, and the Virgin Islands.     1.12   “TMC
Contracts” means those contracts between TMC and certain Ship-To Customers,
group purchasing organizations that contract on behalf of their members to
purchase the Product, and TMC’s government-managed pricing arrangements.    
1.13   “TMC Indemnitees” has the meaning set forth in Section 10.2.     1.14  
“Wholesaler” means those customers identified in Section 8 in the Operating
Guidelines attached hereto as Exhibit A, which may be amended by mutual
agreement of the Parties.

2.0 APPOINTMENT AS AUTHORIZED DISTRIBUTOR OF RECORD

  2.1   Exclusive Distributor. TMC hereby appoints Distributor, and Distributor
hereby accepts appointment, as the exclusive authorized distributor of record
for the Products in the Territory during the term of this Agreement. During the
term of this Agreement, so long as Distributor is not in default under this
Agreement, TMC shall not sell Product to any person or entity in the Territory,
other than Distributor.     2.2   Coordination with 3PL Agreement. The 3PL
Agreement will continue in effect following the Effective Date, subject to an
amendment thereto dated as of the Effective Date that provides for coordination
with this Agreement and continued services being provided by Distributor
thereunder with respect to, among other things, shipment of Product outside the
Territory.     2.3   Implementation Dates. The Parties intend for Distributor to
be able to (i) accept and fulfill orders under the Direct Channel on or before
the Effective Date, and (ii) accept and fulfill orders under the Drop Ship
Channel on or before March 15, 2007.     2.4   Development Fees and Stand-Ready
Fees. Within 10 days after the Effective Date, TMC shall pay Distributor an
Expedited Development Fee of $[**] and a Development Fee of $[**] in connection
with the start-up of the distribution services described in this Agreement. In
addition, TMC shall pay Distributor a stand-ready fee in the amount of $[**] per
month (or pro-rated for any portion thereof) in the event that TMC elects to
delay the launch of the distribution models contemplated by this Agreement past
March 15, 2007. The foregoing fees shall be in addition to any other fees set
forth in this Agreement.

3.0 DISTRIBUTION SERVICES AND OBLIGATIONS OF DISTRIBUTOR

  3.1   Product Ordering. Distributor will place orders for Products with TMC or
its designee by EDI or by faxing (866) 860-3566 or such other number as TMC may
designate.

2



--------------------------------------------------------------------------------



 



      Distributor will place such orders on Monday of each week or the following
business day if Monday is a holiday. Distributor will place orders for such
quantities of Product as are necessary to maintain an appropriate level of
inventory based on customers’ historical purchase volumes. Any purchase order
not rejected in whole or in part by TMC within two (2) business days after
receipt will be deemed accepted.     3.2   Inspection, Storage, and Handling of
Product.

  3.2.1   Distributor shall examine Product shipments upon delivery and shall
notify TMC (a) no later than fifteen (15) days following receipt of goods with
defects reasonably discoverable upon visual inspection without unloading
individual shipping units; or (b) for defects not reasonably discoverable by
visual inspection, no later than fifteen (15) days after Distributor learns or
is notified of such defect. Along with notice of any defects, Distributor shall
furnish to TMC a description of the nature of the defect. Upon receipt of notice
of any defect, TMC, at its option, shall issue a return authorization and
replace any defective Product unit or issue Distributor a credit in the full
amount of the purchase price. Distributor will, at TMC’s request and expense,
follow TMC’s instructions to return to TMC or TMC’s third party disposal company
any Product unit delivered to Distributor that contains a defect. Distributor
shall reasonably cooperate with TMC in investigating the cause of any defect in
a Product unit.     3.2.2   Distributor agrees to store the Product, at all
times, in accordance with Exhibit A and with the storage requirements set forth
in the current approved product labeling for the Product. Distributor will store
the Product at its distributor centers located at 345 International Boulevard,
Brooks, KY 40109 and/or 5360 Capital Court, Reno, NV 89502. Distributor will not
store Product at any other facility without notifying TMC.

  3.3   Product Distribution.

  3.3.1   Distributor will use commercially reasonable efforts to distribute the
Product in the Territory, in accordance with the standards and procedures set
forth in Exhibit A. Such efforts will include:

  (a)   providing a dedicated customer service team;     (b)   setting up
accounts for all Bill-To Customers;     (c)   approving or denying business
applications for potential customers;     (d)   taking and processing orders on
a daily basis (Monday — Friday only);     (e)   validating active DEA licenses
for Ship-To Customers to whom Product is being shipped; and     (f)   picking,
packing and arranging for delivery of Product on the next business day for
orders placed prior to Distributor’s normal order cut-off time.

  3.3.2   Distributor will comply with Exhibit A, Operating Guidelines, in all
material respects in its performance of the distribution services.     3.3.3  
Distributor will sell Product to Bill-To Customers upon approval of
Distributor’s then-current business application.     3.3.4   Ship-To Customers
may purchase the Product through the Direct Channel or the Drop Ship Channel.
Under the Direct Channel, the Ship-To Customer will order

3



--------------------------------------------------------------------------------



 



      and purchase Product directly from Distributor and will be both the
Bill-To Customer and the Ship-To Customer. Under the Drop Ship Channel, the
Ship-To Customer will order and purchase Product from a Wholesaler and the
Distributor will ship Product only to the Ship-To Customer that purchased such
Product and will sell Product to and invoice the Wholesaler Bill-To Customer.
Distributor will be responsible for ensuring that each Ship-To Customer to whom
the Product is shipped by Distributor will be, at the time of shipment, eligible
under Applicable Law to receive such shipments.     3.3.5   Distributor will
have sole responsibility for determining the prices at which it sells the
Product to its customers; provided, however, that such prices will not exceed
Distributor’s wholesale acquisition cost (WAC), as determined at the time of
sale to Bill-To Customer.     3.3.6   In the event of a shortage of the Product,
Distributor will allocate available supplies of Product among its Ship-To
Customers in a reasonable manner in accordance with such Ship-To Customers’
utilization of the Product during the preceding twelve-month period.

  3.4   Distributor Personnel. Distributor will provide a dedicated team of
representatives to deal with customers. Distributor will be responsible for
ensuring that all personnel dealing with customers are properly trained to
perform their duties. TMC and Distributor will work together to develop an
orientation program and training materials for Distributor personnel to use.    
3.5   Maintenance and Transfer of Data. Distributor will maintain current and
accurate records for the Product. Distributor will make available to TMC
detailed Product activity (inventory), Product transfer (sales/returns), order
and shipment data (“Data”) as described in Exhibit C. TMC will compensate
Distributor according to the fee schedule set forth in Exhibit D for additional
Data not described in Exhibit A or Exhibit C. Distributor will not provide Data
to any third party without TMC’s prior written approval, except that Distributor
may provide Data to First DataBank, Wolters Kluwer, IMS Health, Inc., NDCHealth
Corporation or other third party data aggregators without the approval of TMC.  
  3.6   TMC Contracts. Distributor will recognize and administer TMC Contracts,
under which TMC and certain Ship-To Customers and/or group purchasing
organizations have established prices and may purchase the Product, as well as
TMC’s government-managed pricing arrangements, subject to the continued validity
of TMC Contracts in accordance with Applicable Law, including without limitation
the Federal Anti-kickback Statute, 42 U.S.§ 1320a-7b. Distributor will
administer TMC Contracts under this Agreement in accordance with the chargeback
procedures set forth in Exhibits A and E.     3.7   Disaster Recovery.
Distributor will maintain a disaster recovery plan for its warehouse premises,
which will include, at a minimum, a back-up warehouse facility, and plans for
maintaining customer services, Product ordering, Data maintenance and transfer,
and other systems capabilities.     3.8   Returns.

  3.8.1 Distributor will have the right to return to TMC and receive credit for
(a) Product dated less than 6 months before, and less than 12 months after
stated expiration date, and (b) damaged or defective products, without incurring
a TMC restocking fee/charge.

4



--------------------------------------------------------------------------------



 



  3.8.2   Distributor will notify TMC of its intent to return Product in order
to obtain return authorization from TMC.     3.8.3   In the event that TMC
changes its return policy in a manner limiting returns, Distributor may return
Product in accordance with the terms of TMC’s returns policy in effect at the
time Distributor purchased the Product.

4.0 TMC RESPONSIBILITIES

  4.1   Shipments: Title and Risk of Loss. There shall be no charge to TMC for
Distributor transferring Product from its 3PL facility to its distribution
centers. Title to and risk of loss to each order of Product shipped to
Distributor hereunder shall pass to Distributor upon receipt of Product at the
distribution center.     4.2   Invoicing. TMC will invoice Distributor for
Product on the same day that Product orders are shipped and will use its
commercially reasonable efforts to fill Distributor’s Product orders within two
(2) business days of order receipt. Distributor shall be permitted to cancel any
order of Product that has not been delivered within two (2) business days of an
accepted purchase order.

5.0 PAYMENT

  5.1   Payment by Distributor for Product Orders. Distributor agrees to pay for
each Product unit based on the purchase price schedule in Exhibit B, which may
be amended from time to time at TMC’s sole discretion. Distributor’s terms of
payment shall be (a) [**]. Should TMC discontinue the Drop Ship Channel and
implement a Direct Channel model for all customers, the [**]%/30 days terms will
be discontinued to the Distributor. Distributor shall be entitled to four
(4) float days for all payments made by electronic fund transfers to the TMC
lockbox account.

     
Account Name:
  The Medicines Company
Bank Name:
  JP Morgan Chase Bank
 
  New York, NY 01004
Account No.:
  [**]
FED ABA No.:
  [**]

  5.2   Penalties. Distributor will be liable for late fees equal to 1.5% per
month (or any portion thereof) on all amounts not paid within thirty (30) days
of the date of billing, except for any portion of any bill that is the subject
of any dispute raised by Distributor in good faith. If any dispute is resolved
in favor of TMC, Distributor will pay the applicable late fee on such amount
from the original due date.     5.3   Payment by TMC for Distribution Services.
Distributor will submit on a monthly basis an invoice for its distribution
services in accordance with the fee schedule attached as Exhibit D. This amount
represents fair market value for the services performed hereunder and was
negotiated in an arms-length transaction. The fees for distribution services may
be adjusted no more than [* *] by Distributor, provided that such

5



--------------------------------------------------------------------------------



 



      adjustment shall not exceed [* *] percent ([* *]%) of the distribution
services fees for the preceding [* *]. Terms of payment are net 30 days. TMC
will be liable for late fees equal to [* *] % per month (or any portion thereof)
on all amounts not paid within thirty (30) days of the date of billing, except
for any portion of any bill that is the subject of any dispute raised by TMC in
good faith. If any dispute is resolved in favor of Distributor, TMC will pay the
applicable late fee on such amount from the original due date.     5.4  
Chargeback Reconciliation Payment. Distributor will submit chargeback data in
accordance with Exhibits A and C for reconciliation and reimbursement by TMC.
Distributor will submit invoices for chargebacks on a monthly basis, and TMC
will pay such invoices in full within thirty (30) days of the date an invoice is
received. With respect to sales of Product under TMC Contracts, Distributor
shall submit invoices to TMC, and TMC shall pay such invoices, equal to the
difference between (a) the current WAC at the time of the sale under the
applicable TMC Contract, and (b) the sales price under the applicable TMC
Contract. Similarly, TMC may request Distributor, from time to time, to issue
credits related to certain patient discounts, in which case Distributor shall
submit invoices to TMC for payment of the discounted amount, and TMC shall pay
such invoices, in the same manner as invoices are submitted and paid with
respect to TMC Contracts. Terms of payment for the foregoing obligations are net
30 days. TMC will be liable for late fees equal to 1.5% per month (or any
portion thereof) on all amounts not paid within thirty (30) days of the date of
billing, except for any portion of any bill that is the subject of any dispute
raised by TMC in good faith. If any dispute is resolved in favor of Distributor,
TMC will pay the applicable late fee on such amount from the original due date.

6.0 REGULATORY MATTERS

  6.1   Food and Drug Administration Clearance. TMC represents and warrants that
during the term of this Agreement, (a) the Product has been approved by the
United States Food and Drug Administration (“FDA”) to be marketed in the
Territory: (b) all federal and state approvals and permits for the manufacture,
importation, design, testing, inspection, labeling, and instructions for use,
sale and distribution of the Product in the Territory have been obtained; and
(c) the Product will be the subject of a duly approved NDA or ANDA (New Drug
Application or Abbreviated NDA) and may be legally transported or sold under
Applicable Law. TMC will be solely responsible for, and shall comply with, all
applicable federal and state laws governing the regulation of the manufacture,
importation, design, testing, inspection, labeling, sale, and instructions for
use of the Product in the Territory.     6.2   Inspections.

  6.2.1   Distributor agrees to cooperate with any inspection of Product
shipments conducted by a governmental agency.     6.2.2   Distributor shall
notify TMC promptly of any inspection by any federal, state or local regulatory
or governmental representative concerning the Product and shall provide TMC with
a summary of the results of such inspection and such actions, if any, taken to
remedy conditions cited in such inspections.

  6.3   Complaints, Adverse Reactions, Recalls.

6



--------------------------------------------------------------------------------



 



  6.3.1   Distributor will inform TMC promptly of any information concerning
complaints involving the Product or adverse drug experiences (as defined in 21
CFR § 314.80), injury, toxicity, sensitivity reaction associated with the
clinical use of the Product by any Ship-To Customer or other third party .    
6.3.2   If there is a recall, withdrawal or replacement of the Product imposed
by TMC or the FDA (“Recall”), Distributor will stop shipping recalled Product
lots after Distributor receives written notification of such Recall. TMC will
notify Distributor of any proposed Recall as soon as possible and, in any event,
will do so within forty-eight (48) hours of initiating a Recall. Distributor
shall cooperate fully in any such Recall.     6.3.3   TMC will reimburse
Distributor for any documented reasonable costs or expenses that Distributor
actually may incur due to a Recall. For all Product held by Distributor, such
Recall costs and expenses include TMC’s reimbursement to Distributor of its
original acquisition cost or, if higher, at the then-current purchase price in
the Commercial Price List. Each Party will use best efforts to minimize Recall
costs and expenses. Distributor shall prepare a detailed invoice of such costs
or expenses, which invoice shall be paid by TMC within thirty (30) days of its
receipt of such invoice. TMC will be liable for late fees equal to 1.5% per
month (or any portion thereof) on all amounts not paid within thirty (30) days
of the date of billing, except for any portion of any bill that is the subject
of any dispute raised by TMC in good faith. If any dispute is resolved in favor
of Distributor, TMC will pay the applicable late fee on such amount from the
original due date.

  6.4   Compliance with Law. Each Party shall at all times during the term of
this Agreement comply with all Applicable Laws, including, without limitation,
the Federal Anti-kickback Statute, 42 U.S.C. § 1320(a)-7b, the Federal
Self-Referral Law, 42 U.S.C. § 1395nn, and the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003.     6.5   Compliance with Fee,
Rebate and Discount Laws. Distributor shall disclose all fees and/or discounts
required to be disclosed under any state or federal program that provides cost
or charge based reimbursement to Distributor for the Product provided under this
Agreement as may be required by Applicable Laws. Distributor further represents
and warrants that it, and any of its affiliates who perform services under this
Agreement, are in compliance with, and during the term of this Agreement
covenants that it and its affiliates shall remain in compliance with, any
federal or state laws applicable to the fees, rebates or discounts paid by TMC
pursuant to this Agreement, including any laws requiring the proper disclosure
and/or reporting of fees, rebates or discounts.     6.6   [* *] The Parties
agree that a modification of Exhibit

7



--------------------------------------------------------------------------------



 



      B under this Section 6.6 will be commercially equivalent to Exhibit B as
of the Effective Date of this Agreement. If the Parties are unable to agree to a
modification of the terms of Exhibit B, the Agreement will terminate pursuant to
Section 12.2.2(d).

7.0 RECORDS AND ACCOUNTING
During the term hereof and for seven (7) years thereafter, or such longer period
as may be required by Applicable Law, Distributor shall maintain accurate
records as required to meet Applicable Law, as well as all records, data and
documentation required to verify the accuracy of the information underlying any
Data described in Section 3.5 (“Records”). The Records shall be maintained in a
secure area reasonably protected from fire, theft and destruction. For the same
period, except as otherwise required by any such laws or regulations,
Distributor shall provide TMC, upon reasonable advance notice and during
reasonable business hours, access to any requested documentation related to the
performance of this Agreement or to verify the accuracy of Data. Any access to
Records shall be conducted at TMC’s expense and in a manner that does not
unreasonably interfere with Distributor’s normal business operations.
8.0 CONFIDENTIALITY
The terms and conditions of the Mutual Non-Disclosure Agreement set forth on
Schedule A are incorporated by reference herein.
9.0 GENERAL WARRANTIES

  9.1   TMC. In addition to and not in lieu of the Continuing Guaranty, TMC
warrants that upon delivery to Distributor: (a) the Product will be in
compliance with Applicable Laws and all regulatory requirements of the FDA;
(b) no Product will be adulterated, misbranded or otherwise prohibited within
the meaning of Sections 501 and 502 of the Food Drug and Cosmetics Act (“FDCA”),
or within the meaning of other Applicable Law; (c) the Product will not be
merchandise which may not be introduced into interstate commerce pursuant to the
requirements of Sections 404, 505, 514, 515, 516 or 520 of the FDCA; (d) the
Product will be manufactured in accordance with current FDA Good Manufacturing
Practices as required by 21 C.F.R. §§ 210 and 820; (e) the Product will be free
from material defects in materials and workmanship; and (f) the Product will not
violate or infringe upon the intellectual property rights of any third parties.
    9.2   Distributor. Distributor warrants that (a) it possesses and will
maintain all federal, state and territory licenses and permits necessary to its
performance of this Agreement and agrees to comply, in all material respects,
with all Applicable Laws; and (b) it has not been debarred, nor is it subject to
a pending debarment proceeding, and that it shall not use in any capacity in
connection with performance of this Agreement any person who has been debarred
pursuant to section 306 of the FDCA, 21 U.S.C. § 335a, or who is subject to a
pending debarment proceeding. Distributor agrees to inform TMC promptly if
Distributor or any of its employees or agents engaged in the performance of this
Agreement is debarred or is the subject of a pending debarment proceeding.
Notwithstanding anything in this Agreement to the contrary, if Distributor fails
to discover that an employee or agent used in connection with the performance of
this Agreement is the subject of a pending debarment proceeding, despite its
good faith efforts to do so, TMC’s sole and exclusive remedy will be to
terminate the Agreement.

8



--------------------------------------------------------------------------------



 



10.0 INDEMNIFICATION

  10.1   TMC. In addition to the indemnification obligations set forth in the
Continuing Guaranty, TMC will indemnify, defend, and hold harmless Distributor,
its affiliates, parents, subsidiaries, directors, officers, agents and employees
(collectively, “Distributor Indemnitees”) from and against, and reimburse
Distributor Indemnitees for, any and all claims, demands, actions, causes of
action, losses, judgments, damages, costs and expenses (including, but not
limited to, reasonable attorneys’ fees, court costs and costs of settlement)
(“Claims”) against Distributor Indemnitees to the extent arising out of:
(a) TMC’s manufacture of the Product; (b) the death of, or bodily injury to, any
person, or property damage resulting from the use of the Product or any defect
in its design, workmanship or manufacture; (c) any recall or withdrawal of the
Product, other than as a result of Distributor’s gross negligence or willful
misconduct; (d) TMC’s violation of any Applicable Law; (e) any breach by TMC of
any of its representations, warranties, covenants or agreements in this
Agreement; or (f) any negligent act or omission of TMC. The foregoing
indemnification will not apply to the extent any Claims result from the
negligence or willful misconduct of Distributor.     10.2   Distributor.
Distributor will indemnify, defend, and hold harmless TMC, its affiliates,
parents, subsidiaries, directors, officers, agents and employees (collectively
“TMC Indemnitees”) from and against, and reimburse TMC Indemnitees for, any and
all Claims against TMC Indemnitees to the extent arising out of: (a) the death
of, or bodily injury to, any person or property damage resulting from the use of
a Product that is caused by Distributor’s negligence or willful misconduct;
(b) any recall or withdrawal of the Product as a result of Distributor’s gross
negligence or willful misconduct; (c) Distributor’s violation of any Applicable
Law; (d) any breach by Distributor of any of its representations, warranties,
covenants or agreements in this Agreement or (e) any negligent act or omission
of Distributor. The foregoing indemnification will not apply to the extent any
Claims result from the negligence or willful misconduct of TMC.     10.3  
Notice. Each Party agrees to notify the other Party within thirty (30) days of
receipt of any Claims made for which the other Party might be liable under
Section 10.1 or 10.2, as the case may be; provided, however, any failure to do
so will not relieve an indemnifying Party of any liability it may have to an
indemnified Party except to the extent such liability was caused by such
failure. The indemnifying Party shall have the right, but not the obligation to
defend, negotiate and settle such Claims; provided; however, that the
indemnified Party shall be entitled to participate in the defense of such matter
and to employ counsel at its expense to assist therein. The Party seeking
indemnification shall provide the indemnifying Party with such information and
assistance as the indemnifying Party may reasonably request at the expense of
the indemnifying Party.     10.4   Settlement. Neither Party shall be
responsible or bound by any settlement of any Claim or suit made without its
prior written consent; provided, however, that the indemnified Party may not
unreasonably withhold or delay such consent. An indemnified Party may not
reasonably withhold its consent if a settlement admits no wrongdoing on its
behalf and contains an absolute waiver of liability in its favor and each Party
has acted in compliance with the requirements of Section 10.3.     10.5  
LIMITATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NEITHER PARTY WILL
BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE WHATSOEVER, ARISING OUT OF OR
IN CONNECTION WITH A BREACH OF THIS AGREEMENT, HOWEVER CAUSED.

9



--------------------------------------------------------------------------------



 



11.0 INSURANCE

  11.1   Requirements. Distributor will maintain in effect during the term of
this Agreement a commercial general liability occurrence-based policy covering
all obligations hereunder in a minimum annual amount of [* *] dollars ($[* *] )
per occurrence, except for fire which shall only be one million dollars
($1,000,000) per occurrence, and [* *] dollars ($[* *]) in the aggregate. TMC
will maintain in effect during the term of this Agreement insurance as set forth
in the Continuing Guaranty.     11.2   Evidence of Insurance. Upon either
Party’s request, but no more frequently than once every twelve (12) months, the
other Party shall provide satisfactory evidence of insurance coverage satisfying
the requirements of Section 11.1 above.     11.3   Notice of Changes. Each party
will endeavor to provide the other party with thirty (30) days advance notice of
any cancellations or material changes to its insurance coverage.

12.0 TERM AND TERMINATION

  12.1   Term. This Agreement shall commence upon the Effective Date and shall
continue for a term of three (3) years. The Agreement term will, thereafter,
continue for additional one-year periods until either Party gives notice to the
other Party, at least one hundred twenty (120) days prior to the anniversary of
the Effective Date, of its intent not to further extend the Agreement. The
Agreement term may also be extended upon the written agreement of the Parties,
such extension to be negotiated in good faith at least one hundred twenty
(120) days prior to the expiration date of the Agreement. Notwithstanding the
foregoing, Sections 12.2 and 12.3 will apply during any extension of the
Agreement term.     12.2   Termination. The initial term of this Agreement or
any renewal term may be terminated, as to the entire Agreement or on an
individual Product basis if more than one Product is being distributed
hereunder, only as follows:

  12.2.1   Without Cause. This Agreement may be terminated by TMC without cause
after the twelve (12) month anniversary of the Effective Date upon prior written
notice to Distributor, provided that (i) TMC also terminates the 3PL Agreement
on the same terms and conditions, (ii) if such notice is given more than ninety
(90) days before the effective date of the termination, TMC will pay Distributor
a termination fee in the amount of $100,000, (iii) if such notice is given less
than ninety (90) days, but more than sixty (60) days, before the effective date
of the termination, TMC will pay Distributor a termination fee in the amount of
$150,000, and (iv) if such notice is given less than sixty (60) days before the
effective date of termination, TMC will pay Distributor a termination fee in the
amount of $250,000.     12.2.2   With Cause. This Agreement may be terminated by
either Party upon thirty (30) days’ prior written notice to the other Party for
the following for-cause events:

  (a)   If the other Party defaults in the performance of any of its material
obligations under this Agreement and does not cure that default within the
thirty (30) day notice period;     (b)   If any existing federal or state law or
regulation is changed, if any new law or regulation is promulgated or if there
is made any new or changed interpretation of any law or regulation such that the
effect thereof in

10



--------------------------------------------------------------------------------



 



      connection with this Agreement would materially affect either Party’s
business, pricing policies or the manner in which it does business (including
among such effects a requirement that TMC give to others any benefit given to
Distributor under this Agreement) and the Parties are, after good faith efforts,
unable to negotiate a modification to this Agreement that will be commercially
equivalent to the terms of this Agreement as of the Effective Date;     (c)   If
any performance under this Agreement by the other Party fails, after notice and
a reasonable opportunity to cure, to comply in all material respects with any
Applicable Law, including the laws governing the testing, approval, sale,
storage, packaging or distribution of the Product or the Anti-kickback Law as
may be amended, supplemented or modified; or     (d)   If the Parties are unable
to negotiate in good faith a modification of this Agreement resulting from the
establishment of a new “best price” or “Average Sales Price” for a Product, in
accordance with Section 6.6.

  12.3   Termination upon Certain Events. The initial term of this Agreement or
any renewal term may be terminated immediately by a Party, upon written notice
to the other Party, if the other Party (a) makes a general assignment for the
benefit of creditors; (b) files a petition in bankruptcy; (c) has a receiver,
custodian or trustee appointed with respect to a substantial part of its
property unless the proceeding and the person appointed are dismissed within
thirty (30) days; (d) is insolvent within the meaning of Uniform Commercial Code
Section 1-201 or fails generally to pay its debts as they become due within the
meaning of Section 303 of the Bankruptcy Code, as amended; (e) has an order for
relief entered against it in a Bankruptcy Code proceeding; (f) has a proceeding
commenced against it which will substantially impair its ability to perform
hereunder; (g) certifies in writing its inability to pay its debts as they
become due (and either Party may periodically require the other to certify its
ability to pay its debts as they become due); or (h) except as provided in
Section 15, undergoes a change of ownership or control, or is merged with or
into another entity.     12.4   Remedies. Each of the Parties to this Agreement
shall be entitled to enforce its rights under this Agreement to recover damages
and costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor, regardless of any termination of this Agreement by such breaching Party.

13.0 JOINT PUBLICITY
If either Party wishes to make a public announcement concerning this Agreement
or the relationship established hereunder and such disclosure mentions the other
Party by name or description or incorporates that Party’s trademarks, service
marks, logos or other similar marks, such other Party shall be provided with an
advance copy of the disclosure and shall have five (5) business days within
which to approve or disapprove such use of its name or description (including
mention of the name of a Product). Approval shall not be unreasonably withheld
by either Party. Absent approval, no public disclosure shall use the name or
marks of or otherwise describe such Party except to the extent required by
Applicable Law, or to the extent that the description of the other Party is
limited to public information about the availability of the Product. The
foregoing shall not prohibit Distributor’s use of TMC’s names or marks in
connection with the performance of the services in a manner consistent with this
Agreement. All pricing and

11



--------------------------------------------------------------------------------



 



payment terms in this Agreement are confidential. Except as set forth in
Section 9.0 of this Agreement, a Party will remove such information (or request
confidential treatment) if it discloses this Agreement for any reason, including
in a Securities Exchange Commission filing. Notwithstanding the foregoing,
Distributor may publicly disclose that it is an authorized distributor of record
for the Product, and TMC shall comply with all Applicable Laws requiring it to
publicly disclose that Distributor is an authorized distributor of record for
the Product.
14.0 ASSIGNMENT
This Agreement may not be assigned or otherwise transferred by either Party
without the prior written consent of the other Party, such consent not to be
unreasonably withheld or delayed, except that Distributor may assign this
Agreement or its rights and obligations hereunder to any of its corporate
affiliates with notice to TMC and provided that the assignee assumes and agrees
to be bound by the terms of this Agreement and is capable of performing its
obligations hereunder. The foregoing notwithstanding, TMC may, without such
consent, but upon written notice to Distributor, assign this Agreement or its
rights and obligations hereunder in connection with the transfer or sale of all
or substantially all of its business, or in the event of a merger,
consolidation, change in control or similar transaction, provided that (i) the
assignee is financially capable of performing its obligations hereunder,
(ii) the assignee is not a competitor of Distributor or any of its affiliates,
(iii) the assignee executes and delivers to Distributor a Continuing Guaranty
and Indemnification Agreement in form and substance reasonably satisfactory to
Distributor, and (iv) TMC remains subject to the Continuing Guaranty with
respect to Product sold before the assignment. Any permitted assignee shall
assume the rights and obligations of its assignor under this Agreement.
15.0 MISCELLANEOUS

  15.1   Choice of Law. This Agreement shall be governed by, interpreted and
construed under the laws of the State of New York, without regard to any choice
of law principle that would dictate the application of the law of another
jurisdiction.     15.2   Waiver. No waiver of any default hereunder by either
Party or any failure to enforce any rights hereunder shall be deemed to
constitute a waiver of any subsequent default with respect to the same or any
other provision hereof. No waiver shall be effective unless made in writing with
specific reference to the relevant provision(s) of this Agreement and signed by
a duly authorized representative of the Party granting the waiver.     15.3  
Notice. Any notice, request or other document to be given hereunder to a Party
shall be effective when received and shall be given in writing and delivered in
person or sent by overnight courier or registered or certified mail, return
receipt requested, as follows:

     
If to TMC:
  The Medicines Company
 
  8 Campus Drive
 
  Parsippany, NJ 07054
 
  ATTN: Director of National Accounts
 
   
With a copy to:
  The Medicines Company
 
  8 Campus Drive
 
  Parsippany, NJ 07054
 
  ATTN: General Counsel  
If to Distributor:
  Integrated Commercialization Solutions, Inc.

12



--------------------------------------------------------------------------------



 



     
 
  4006 Belt Line Road, Suite 100
 
  Addison, TX 75001
 
  ATTN: General Manager
 
   
With a copy to:
  AmerisourceBergen Specialty Group
 
  4006 Belt Line Road, Suite 115
 
  Addison, TX 75001
 
  ATTN: Group Counsel

  15.4   Amendment. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified, except by an instrument
in writing signed by each Party.     15.5   Survival of Provisions. Sections 7,
8, 9, 10, 11, 13, and any other provision which, by its terms or context, the
Parties intended to survive, shall survive the expiration or other termination
of this Agreement.     15.6   Relationship of Parties. Distributor’s
relationship with TMC hereunder shall be that of independent contractor, and
neither Party shall be considered the agent, partner or employee of or a joint
venture with the other Party, in its performance of all duties under this
Agreement.     15.7   Rights; Cumulative Remedies. Nothing contained in this
Agreement shall be construed as prohibiting either Party from exercising any
rights that may be available to it under law, equity or contract. Except as
expressly provided in this Agreement, and to the extent permitted by law, any
remedies described in this Agreement are cumulative and not alternative to any
other remedies available at law or in equity.     15.8   Severability. In the
event that any one or more of the provisions contained in this Agreement are for
any reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been included. The
Parties shall, in good faith, amend this Agreement to provide, to the extent
possible, each Party with the benefits provided by such invalid or unenforceable
provision.     15.9   Headings; Interpretation. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The Parties jointly negotiated this
Agreement and, thus, neither this Agreement nor any provision will be
interpreted for or against any Party on the basis that it or its attorney
drafted the Agreement or the provision at issue. Words, regardless of the number
and gender specifically used, will be construed to include any other number,
singular or plural, and any gender specifically used, will be construed to
include any other gender, masculine, feminine, or neuter, as the context
requires. “And” includes “or.” “Or” is a disjunctive but not necessarily
exclusive. “Including” means “including, but not limited to.”     15.10  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.     15.11   Entire Agreement; No
Reliance. Each of the Parties agrees and acknowledges that this Agreement,
together with all exhibits attached hereto, including the Continuing Guaranty

13



--------------------------------------------------------------------------------



 



    (i) constitutes the entire agreement and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Parties with respect to the subject matter
of this Agreement, and (ii) amends, restates and supersedes the Existing
Agreement in its entirety ab initio, and (iii) is not intended to confer any
rights or remedies, or impose any obligations, on any person other than the
Parties hereto. Each of the Parties expressly agrees and acknowledges that,
other than those statements expressly set forth in this Agreement, it is not
relying on any statement, whether oral or written, of any person or entity with
respect to its entry into this Agreement or to the consummation of the
transactions contemplated by this Agreement. Nothing in this Agreement shall
affect the obligations of the Parties under the 3PL Agreement.     15.12  
Coordination. In the event of any conflict between the terms of this Agreement
and any exhibit attached hereto, invoice, or any purchase order or other form
issued by either Party to the other, the terms of this Agreement shall apply.

     In consideration of the mutual promises and covenants contained herein and
other good and valuable consideration, the undersigned have agreed to be bound
by the terms of this Agreement.

                  INTEGRATED COMMERCIALIZATION
SOLUTIONS, INC.       THE MEDICINES COMPANY
 
               
By:
  /s/ David Cheetham       By:   /s/ John Kelley
 
                Name:   David Cheetham       Name:   John Kelley Title:  
President       Title:   President and C.O.O.

Schedules and Exhibits

     
Schedule A
  Mutual Non-Disclosure Agreement
Schedule B
  Copy of Continuing Guaranty and Indemnification Agreement
Exhibit A
  Operating Guidelines
Exhibit B
  Commercial Price List
Exhibit C
  Data Transfer and Reporting
Exhibit D
  Fee Schedule
Exhibit E
  Chargeback Procedures

14



--------------------------------------------------------------------------------



 



SCHEDULE A

Mutual Non-Disclosure Agreement
     1. Definition of Confidential Information. “Confidential Information” means
any confidential or proprietary information that is disclosed or made available
by one party (“Disclosing Party”) to the other party (“Recipient”), whether in
writing or other tangible form, orally or otherwise. Confidential Information
includes (a) information about customers, processes, systems, strategic plans,
business plans, operating data, financial information and other information and
(b) any analysis, compilation, study or other material prepared by Recipient
(regardless of the form in which it is maintained) that contains or otherwise
reflects any information disclosed or made available by Disclosing Party to
Recipient.
     2. Exclusions from Confidential Information. Confidential Information does
not include information that:
          (a) at the time of disclosure to Recipient, is generally available to
the public;
          (b) after disclosure to Recipient, becomes generally available to the
public other than as a result of a breach of this Agreement by Recipient
(including any of its affiliates);
          (c) Recipient can establish was already in its possession at the time
the information was received from Disclosing Party if its source was not known
by Recipient to be bound to an obligation of confidentiality with respect to
such information;
          (d) Recipient receives from a third party if its source was not known
by Recipient to be bound to an obligation of confidentiality with respect to
such information; or
          (e) Recipient can establish was developed independently by Recipient
without use, directly or indirectly, of any Confidential Information.
     3. Limitations on Disclosure and Use. Confidential Information must be kept
strictly confidential and may not be disclosed or used by Recipient except as
specifically permitted by this Agreement or as specifically authorized in
advance in writing by Disclosing Party. Recipient may not take any action that
causes Confidential Information to lose its confidential and proprietary nature
or fail to take any reasonable action necessary to prevent any Confidential
Information from losing its confidential and proprietary nature. Recipient will
limit access to Confidential Information to its employees, officers, directors
or other authorized representatives (or those of its affiliates) who (a) need to
know such Confidential Information in connection with this Agreement and (b) are
obligated to Recipient to maintain Confidential Information under terms and
conditions at least as stringent as those under this Agreement. Recipient will
inform all such persons of the confidential and proprietary nature of
Confidential Information and will take all reasonable steps to ensure they do
not breach their confidentiality obligations, including taking any steps
Recipient would take to protect its own similarly confidential information.
Recipient will be responsible for any breach of confidentiality obligations by
such persons.
     4. Ownership. All Confidential Information and derivations of Confidential
Information will remain the sole and exclusive property of Disclosing Party and,
except as provided, no license or other right to it will be implied by this
Agreement. If Recipient has prepared any analysis, compilation, study or other
material (regardless of form) that contains or otherwise reflects any
Confidential Information, then such material will be owned solely by Disclosing
Party and treated as its Confidential Information under this Agreement.

15



--------------------------------------------------------------------------------



 



     5. Return or Destruction of Confidential Information. Upon Disclosing
Party’s request, Recipient will promptly deliver to Disclosing Party or destroy
all Confidential Information (including material that contains or otherwise
reflects Confidential Information) in its custody or control and will deliver it
to Disclosing Party within ten (10) business days after such request or deliver
a written statement from a corporate officers certifying it has destroyed all of
Disclosing Party’s Confidential Information. Unless authorized in writing by
Disclosing Party, Recipient will not retain any copy, extract or summary of
Confidential Information (including material that contains or otherwise reflects
Confidential Information).
     6. Equitable Relief. Each party acknowledges that, when it is Recipient,
money damages would not be a sufficient remedy for Disclosing Party in the event
of any breach of the non-disclosure and confidentiality provisions of the
Agreement and that Disclosing Party is entitled to seek specific performance and
injunctive or other equitable relief as a remedy for any such breach. Recipient
further agrees to waive any requirement for the posting of any bond in
connection with any such remedy. Such remedy will be in addition to any other
available remedies at law or in equity.
     7. Disclosures Required by Law. If Recipient is required by law to disclose
any Confidential Information, Recipient will give Disclosing Party prompt notice
and will use all reasonable means to obtain confidential treatment for any
Confidential Information that it is required to disclose before making any such
disclosure. If Recipient cannot assure confidential treatment and it has
exhausted all reasonable efforts to do so, Recipient may disclose Confidential
Information if it first receives a written opinion of its external legal counsel
that it is required by law to disclose the information it discloses.
Notwithstanding the foregoing, Disclosing Party may request Recipient to take
additional steps to seek confidential treatment before Recipient discloses
Confidential Information even though Recipient has otherwise exhausted all
reasonable efforts to do so. In such event, Recipient will undertake such
additional steps at Disclosing Party’s expense.

16



--------------------------------------------------------------------------------



 



SCHEDULE B
[Copy of Executed Continuing Guaranty]

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Operating Guidelines
     These Operating Guidelines are incorporated into the Distribution Agreement
between The Medicines Company (“TMC”) and Integrated Commercialization
Solutions, Inc. (“Distributor”), effective as of the Effective Date (the
“Agreement”). Capitalized terms not otherwise defined in these Operating
Guidelines will have the same meaning as set forth in the Agreement.
     In performing its obligations under the Agreement, Distributor will follow
these Operating Guidelines. The Operating Guidelines are in addition to any SOPs
that have been approved by TMC for use by Distributor in the performance of
services.

1.0   WAREHOUSING   1.1   Distributor will maintain its warehouse facility in
accordance with and will comply with all federal, state and local laws, rules
and regulations.   1.2   Distributor will maintain SOPs appropriate for a
pharmaceutical distribution center operating environment.   1.3   Distributor
will comply with all storage, handling and shipping conditions designated by TMC
for the Product.   1.4   The Product will be stored by Distributor in a
temperature-controlled environment in conjunction with defined Product label
requirements. TMC will ensure that the storage requirements are identified on
the package label. TMC will ensure that the storage requirements, lot number and
expiry date will be in human readable format and the Product NDC number will be
in an acceptable barcode format on the unit carton. Product will be stored in
areas designed to be continuously monitored and will be periodically validated
for the temperature range specified for the Product. Distributor will maintain
continuous warehouse environmental monitoring. Distributor will provide such
records to TMC upon written request.   1.5   Product will be stored in an area
with secured access, accessible only to authorized Distributor personnel.

2.0   RECEIVING

2.1   TMC will arrange transportation services to transfer the Product to
Distributor. TMC will notify Distributor of the specific delivery schedule.  
2.2   Each individual unit of TMC’s Product will be labeled with a barcode
representing the Product’s NDC number, lot number, and expiration date. This
information will also be in human readable format.   2.3   TMC will ship in
increments of one shipper (30 boxes of 10 vials each, or 300 vials)   2.4  
Shipping terms from TMC to Distributor will be FOB Destination. Distributor’s
signature on the carrier’s bill of lading is an acknowledgment only of
Distributor’s receipt of Product and transfer of ownership.   2.5   Distributor
will receive each shipment into a secure receiving area and perform all
requirements as detailed in Distributor’s receiving SOP.   2.6   Distributor
will count and inspect the exterior packaging of the Product.   2.7  
Distributor will move Product from the receiving area to storage following
Distributor SOPs.   3.0   INVENTORY

18



--------------------------------------------------------------------------------



 



3.1   Inventory will be received, tracked and controlled on Distributor’s
warehouse management system by item number, lot number, expiration date, and
quantity of individual units. An individual unit consists of 10 vials of
Product.   3.2   Distributor will use its commercially reasonable efforts to
maintain accurate and timely inventory records. Inventory data will be made
available to TMC as described in Exhibit C of the Agreement.   3.3   TMC or its
designee may conduct a complete physical inventory once per calendar year, upon
reasonable notice.   3.4   Distributor will receive returned Product according
to Distributor’s SOP and TMC’s Returned Goods Policy.   4.0   PRODUCT
DISTRIBUTION   4.1   Orders will only be shipped from the Distributor to Ship-To
Customers.   4.2   Orders approved and available for processing (pick & pack) by
6:00 p.m. Central Time Monday through Friday will be shipped to the Ship-to
Customer via standard overnight delivery service. Orders processed on Fridays
will be shipped on Sunday for delivery on Monday. Standard delivery is typically
made by 10:30 a.m. The foregoing schedule does not apply to the following
holidays: Christmas Day, New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and the day after Thanksgiving. Distributor shall make
commercially reasonable provisions for emergency and weekend orders. Additional
shipping and handling costs for such orders shall be billed to the Bill-To
Customer.   4.3   Distributor will use commercially reasonable efforts to comply
with First-to-Expire, First-Out (FEFO) inventory allocation.   4.4   Distributor
will perform quality verification on all TMC shipments by an individual other
than the employee who picked the order. Distributor will use best efforts to
pick, check, pack and ship accurately all customer orders.   4.5   Distributor
will manage shipping supplies, including supplier selection, stock
replenishment, inventory record keeping and storage.   5.0   TRANSPORTATION  
5.1   Distributor will be responsible for selecting a common carrier(s) to
deliver product to Ship-To Customers the next day.   5.2   No Product will be
delivered outside the Territory.   5.3   There will be no additional shipping
surcharges applied to any shipments delivered within the Territory.   5.4  
Distributor, at the request of the TMC, will provide proof of delivery for
specific Ship-To Customer shipments up to six months after time of delivery.
Signature should be required at time of product delivery to Ship-To Customers on
all shipments.   6.0   CUSTOMER SERVICE   6.1   Distributor will provide a
dedicated inbound phone line (or lines) for Distributor’s customers to phone in
purchase orders, for inquiries, and for general information.   6.2   Distributor
will establish and maintain a dedicated webpage for customers to place orders,
submit inquiries and obtain general information.   6.3   Distributor will staff
the inbound phone line from 7:30 a.m. — 7:00 p.m. Central Time, Monday through
Friday, except for the following holidays: Christmas Day, New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the day after
Thanksgiving.   6.4   Distributor will train Distributor’s customer service
representative(s) and backup representative(s), and will document the date and
nature of such training. TMC will provide

19



--------------------------------------------------------------------------------



 



    company and Product specific information for training of the customer
service representatives assigned to TMC. TMC will have the right to review all
training materials provided to customer service representatives.   6.5  
Distributor will be responsible for initial set up and on-going maintenance of
customer master files, including bill-to files for Bill-To Customers and ship-to
files for Ship-To Customers.   6.6   Distributor will accept customer orders by
phone, electronic data interchange (EDI), mail, fax, or internet. Distributor
will maintain records of all customer orders.   6.7   Distributor will use
commercially reasonable efforts to answer inbound phone calls within the first
thirty (30) seconds.   6.8   As a backup to the customer service
representatives, a voice mail system will be maintained to collect messages from
customers.   6.9   Distributor’s customer service representatives will re-route
all misdirected calls to the appropriate vendors designated by TMC.

7.0   ORDER ENTRY   7.1   The minimum order quantity will be 1 pack.   7.2  
Distributor will use commercially reasonable efforts to enter orders accurately.
  8.0   CUSTOMER LIST AND APPROVAL

8.1   Distributor will require all customers to complete and submit its
then-current Business Application. Distributor will refuse to fill orders of
Product until the customer’s Business Application has been approved by
Distributor.   8.2   The initial Bill-To Customer list consists of the
following:

     
Wholesalers
  Ship-to Customers
[* *]
  [* *]

8.3   As stated in the Section 3.3.1 of the Agreement, Distributor is
responsible for accounts receivable management for the Bill-To Customers.   8.4
  TMC National Accounts will work with Bill-To Customers in good faith to assist
the Distributor in collecting late payments due to the Distributor and assist in
resolving any other outstanding ordering, invoicing, or related disputes.   9.0
  RECOGNITION OF TMC CONTRACTS   9.1   Any Ship-To Customer having a TMC
Contract may request purchase of products from a Wholesaler or Distributor at
the prices established under the TMC Contract.   9.2   TMC will provide a list
of customers eligible under TMC Contracts to Distributor quarterly, with
periodic updates as required; Distributor will be responsible for informing
Wholesalers of such TMC Contracts.   9.3   Distributor will require Wholesalers
to continue to recognize and administer TMC Contracts, provided that they remain
valid and enforceable under Applicable Law.

20



--------------------------------------------------------------------------------



 



9.4   TMC will promptly inform Distributor of changes to TMC Contracts so that
Distributor may inform Wholesalers. Such changes will be retroactive to the date
agreed upon by TMC and the Ship-To Customer. Upon 20 days prior written
notification by TMC that a TMC Contract has been terminated, Distributor will
require Wholesalers to promptly cease selling Product to that Ship-To Customer
under the terms of that TMC Contract.   10.0   PRODUCT COMPLAINTS

Distributor shall notify TMC of any Product complaints from Bill-To Customers.
TMC shall reimburse Distributor for all costs associated with Product
complaints.

11.0   CHARGEBACKS   11.1   TMC may enter into prime vendor arrangements for
select contract or government mandated pricing arrangements.   11.2  
Distributor, on behalf of TMC, will process chargebacks with reconciliation of
chargeback discrepancies within five (5) working days. Distributor’s chargeback
SOPs will define the parameters available to Distributor to resolve
discrepancies between TMC’s contract terms and conditions and the chargeback
submitted by the customer.   11.3   All chargebacks will be processed according
to the chargeback policy for TMC as stated in Exhibit E to the Agreement.   11.4
  All validated chargeback submissions will be settled via credit invoice to the
appropriate Bill-To Customer. TMC will not make advance payments or authorize
advance deductions of chargebacks.   11.5   TMC will reconcile and make payment
to Distributor for chargebacks credited to Bill-To Customers on a monthly basis.
  11.6   Distributor will make best efforts to process chargebacks within three
(3) business days for electronic chargebacks and within five (5) business days
for hard copy chargebacks.   11.7   Distributor will provide the necessary
reports to ensure TMC can comply with the reporting requirements of Medicaid
(OBRA), Veterans HealthCare Act, PHS Covered Entities, and state rebate
programs.   11.8   TMC will provide a list of customers eligible under TMC
contracts to Distributor quarterly with periodic updates as required. All
notifications will be provided to Distributor by TMC in writing 5 business days
in advance of contract effective date.

21



--------------------------------------------------------------------------------



 



EXHIBIT B
Commercial Price List

     
Product Name:
  ANGIOMAX® (bivalirudin) for Injection
NDC#
  65293-001-01
Drug Type:
  RX
Package Size:
  Carton (10 single use vials)
Dosage Form:
  250mg vial
Current WAC Price*:
  $[**] per Carton, (*which may change from time to time)

22



--------------------------------------------------------------------------------



 



EXHIBIT C
Data Transfer and Reporting
Crystal Reports:
Daily Inventory Report
Daily Inventory Summary Report
Daily Sales Report
Daily Sales Summary Report
FTP Reports:
Weekly Chargeback Reports
Daily Sales and Returns Report
Other:
Weekly Service Level Report

  1.   Orders Received     2.   Packages Shipped

23



--------------------------------------------------------------------------------



 



EXHIBIT D
Fee Schedule

      Services         Fee

A.   Development Fees (provided in Section 2.4)

           
•
  Development Fee (one time)   $[**]  
•
  Expedited Development Fee (one time)   $[**]  

B.   Customer Service and Distribution

         
Monthly Management Fee
  Percentage of WAC
 
  (see chart below)

  •   Warehousing Management and Inventory Administration     •   Customer
Service / Order Entry     •   Distribution Services     •   Invoicing and
Accounts Receivable Management     •   Direct Account Set Up     •   Information
Technology

             
Distribution Model
  Drop Ship Channel
only   Drop Ship Channel Plus One Wholesaler’s Customers Moved to Direct Channel
  Drop Ship Channel Plus Two or More Wholesalers’ Customers Moved to Direct
Channel
Percentage of WAC Applied to Gross Sales
  [**]%   [**]%   [**]%

 
**   Direct to Hospital Fee


  $[**]/shipment
additional fee

C.   Contract Pricing (provided in Section 5.4)       TMC will reimburse
Distributor monthly for any contract sales administered as a direct price
(anything less than current WAC of the product) at time of sale. Reimbursement
amount to Distributor is current WAC at time of contract sale minus contract
price.       Any direct pricing will be provided by TMC to Distributor.

LEGEND:
At the conclusion of every month, Distributor will calculate the Monthly
Management Fee for Customer Service and Distribution (B, above) based on
percentage of Gross Sales method. Gross Sales are defined as current WAC at the
time of purchase from TMC times number of units purchased.
 
**  This charge is for one-off hospitals that choose not to order through a
Wholesaler, and therefore must be setup as a direct bill-to account, when all
Wholesalers are participating in the Drop Ship Channel. The Direct to Hospital
Fee shall not apply if at least one Wholesaler does not participate in the Drop
Ship Channel.

24



--------------------------------------------------------------------------------



 



EXHIBIT E
Chargeback Procedures
TMC will notify Bill-To Customers of TMC Contracts (purchasers under TMC
Contracts are collectively referred to in this Exhibit E as “Customers”). The
following policy sets forth the procedures by which Distributor, acting on
behalf of TMC, will accept and process chargeback claims submitted by Bill-To
Customers resulting from Customer purchases under TMC Contracts, including
transactions that occurred prior to April 2, 2007.

a)   Chargeback claims will be submitted to Distributor through EDI transactions
and/or manually after sale to the Customer. Bill-To Customers will submit proof
of sales to Customers with the chargeback claims, including the ship-to location
name and address, number of units, NDC number, and WAC.   b)   Bill-To
Customer’s product purchase price will be deemed to be WAC for purposes of
calculating chargeback claims. The chargeback amount will be the difference
between WAC and the contract price offered by TMC to the Customer.   c)  
Chargeback claims that are determined by Distributor to be invalid will be
denied.   d)   If a chargeback claim is denied for insufficient information,
Distributor will allow Bill-To Customers to resubmit the claim with complete
information. In addition, if new information surfaces that requires corrections
and adjustments to sales reports, Distributor will allow claims to be reopened
and resubmitted.   e)   Chargeback reconciliation issues will be promptly
resolved, with each Party responding to the other within thirty (30) days
following receipt of supporting documentation. If a chargeback dispute arises
between Distributor and a Bill-To Customer, Distributor will notify TMC promptly
upon identifying the problem so that TMC may intervene. If TMC is unable to
resolve the dispute within seven (7) business days of notification, Distributor
will have no further obligation to sell to such Bill-To Customer.   f)   If a
Customer returns a product that was subject to a chargeback claim, Distributor
will report such return to TMC and reverse the chargeback claim by adjusting any
credit memo(s) issued to Bill-To Customer.   g)   TMC will promptly reimburse
Distributor for any amounts deducted by Bill-To Customers from amounts owed by
them to Distributor relating to Product such Bill-To Customers purchased from
TMC; provided, however, nothing in this Section shall affect TMC’s and the
Distributor’s rights and obligations under the 3PL Agreement

25